Exhibit 10.1

Execution Version

 

 

COMMON UNIT PURCHASE AGREEMENT

by and among

SUNOCO LP

and

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I   DEFINITIONS  

Section 1.1

 

Definitions

     2    ARTICLE II    AGREEMENT TO SELL AND PURCHASE   

Section 2.1

 

Sale and Purchase

     7   

Section 2.2

 

Closing

     7   

Section 2.3

 

Mutual Conditions

     8   

Section 2.4

 

Each Purchaser’s Conditions

     8   

Section 2.5

 

The Partnership’s Conditions

     9   

Section 2.6

 

Partnership Deliveries

     10   

Section 2.7

 

Purchaser Deliveries

     11   

Section 2.8

 

Independent Nature of Purchasers’ Obligations and Rights

     11    ARTICLE III    REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP   

Section 3.1

 

Independent Registered Public Accounting Firms

     11   

Section 3.2

 

Financial Statements; Non-GAAP Financial Measures

     12   

Section 3.3

 

Forward-Looking Statements and Supporting Information

     12   

Section 3.4

 

No Material Adverse Change in Business

     12   

Section 3.5

 

Formation and Good Standing of Partnership Entities

     12   

Section 3.6

 

Ownership of the General Partner

     13   

Section 3.7

 

Ownership of the General Partner Interest in the Partnership

     13   

Section 3.8

 

Affiliate Ownership of Units

     13   

Section 3.9

 

Ownership of the Incentive Distribution Rights

     13   

Section 3.10

 

Ownership of Subsidiaries

     14   

Section 3.11

 

No Other Subsidiaries

     14   

Section 3.12

 

No Restrictions on Subsidiaries

     14   

Section 3.13

 

Authority

     15   

Section 3.14

 

Authorization, Execution and Delivery of Agreement

     15   

Section 3.15

 

Authorization, Execution and Delivery of the Registration Rights Agreement

     15   

Section 3.16

 

Authorization of the Contribution Agreement

     15   

Section 3.17

 

Authorization, Execution, Delivery and Enforceability of Certain Agreements

     15   

Section 3.18

 

Authorization of Common Units

     16   

Section 3.19

 

Authorization of Contribution Equity Consideration

     16   

Section 3.20

 

Authorization of Common Units to be Purchased by ETE

     16   

Section 3.21

 

Purchased Units

     16   

Section 3.22

 

Capitalization of the Partnership

     16   



--------------------------------------------------------------------------------

Section 3.23

 

No Option or Preemptive Rights of Common Units; No Registration Rights

     16   

Section 3.24

 

Absence of Violations, Defaults and Conflicts

     17   

Section 3.25

 

No Labor Dispute

     17   

Section 3.26

 

Litigation

     18   

Section 3.27

 

Absence of Further Requirements

     18   

Section 3.28

 

Possession of Licenses and Permits

     18   

Section 3.29

 

Title to Property

     18   

Section 3.30

 

Possession of Intellectual Property

     18   

Section 3.31

 

Environmental Laws

     19   

Section 3.32

 

Hazardous Materials

     19   

Section 3.33

 

Review of Environmental Laws

     19   

Section 3.34

 

Compliance with ERISA

     20   

Section 3.35

 

Accounting Controls and Disclosure Controls

     20   

Section 3.36

 

Compliance with Sarbanes-Oxley Act of 2002

     21   

Section 3.37

 

Tax Returns

     21   

Section 3.38

 

Insurance

     22   

Section 3.39

 

Investment Company Act

     22   

Section 3.40

 

Absence of Price Manipulation

     22   

Section 3.41

 

Foreign Corrupt Practices Act

     22   

Section 3.42

 

Money Laundering Laws

     22   

Section 3.43

 

OFAC

     23   

Section 3.44

 

No Broker’s Fees

     23   

Section 3.45

 

No Registration

     23   

Section 3.46

 

Periodic Reports

     23   

Section 3.47

 

No Integration

     23   

Section 3.48

 

NYSE Listing of Purchased Units

     24   

Section 3.49

 

MLP Status

     24   

Section 3.50

 

Placement Agent Reliance

     24   

Section 3.51

 

No Side Agreements

     24    ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS   

Section 4.1

 

Existence

     24   

Section 4.2

 

Authorization, Enforceability

     24   

Section 4.3

 

No Breach

     24   

Section 4.4

 

Certain Fees

     25   

Section 4.5

 

No Side Agreements

     25   

Section 4.6

 

Investment

     25   

Section 4.7

 

Nature of Purchaser

     25   

Section 4.8

 

Restricted Securities

     26   

Section 4.9

 

Legend

     26   

Section 4.10

 

Company Information

     26   

Section 4.11

 

Placement Agent Reliance

     26   

Section 4.12

 

Short Selling

     26   



--------------------------------------------------------------------------------

ARTICLE V    COVENANTS   

Section 5.1

 

Taking of Necessary Action

     27   

Section 5.2

 

Other Actions

     27   

Section 5.3

 

Expenses and Purchase Price Adjustment

     27    ARTICLE VI    INDEMNIFICATION   

Section 6.1

 

Indemnification by the Partnership

     28   

Section 6.2

 

Indemnification by Purchasers

     28   

Section 6.3

 

Indemnification Procedure

     29    ARTICLE VII    MISCELLANEOUS   

Section 7.1

 

Certain Special Allocations of Book and Taxable Income

     30   

Section 7.2

 

Interpretation and Survival of Provisions

     30   

Section 7.3

 

Survival of Provisions

     31   

Section 7.4

 

No Waiver; Modifications in Writing

     31   

Section 7.5

 

Binding Effect; Assignment

     31   

Section 7.6

 

Confidentiality

     32   

Section 7.7

 

Communications

     32   

Section 7.8

 

Removal of Legend

     32   

Section 7.9

 

Entire Agreement

     33   

Section 7.10

 

Governing Law

     33   

Section 7.11

 

Execution in Counterparts

     33   

Section 7.12

 

Termination

     34   

Section 7.13

 

Recapitalization, Exchanges, Etc.

     34   

 

Schedule A — List of Purchasers and Commitment Amounts Schedule B — Subsidiaries
of the Partnership Schedule C — List of Jurisdictions of Organization and
Foreign Qualification Schedule D — Subsidiaries of Susser Holdings Corporation
Exhibit A — Form of Registration Rights Agreement Exhibit B — Form of Opinion of
Latham & Watkins LLP Exhibit C — Form of Lock-up Agreement Exhibit D — Form of
Commitment Letter



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

This COMMON UNIT PURCHASE AGREEMENT, dated as of November 15, 2015 (this
“Agreement”), is by and among SUNOCO LP, a Delaware limited partnership (the
“Partnership”), and each of the purchasers listed on Schedule A hereto (each a
“Purchaser” and collectively, the “Purchasers”).

WHEREAS, the Partnership has entered into that certain Contribution Agreement
(the “Contribution Agreement”), dated as of November 15, 2015, by and among the
Partnership, the General Partner, Sunoco, LLC, a Delaware limited liability
company (“SLLC”), Sunoco, Inc., a Delaware corporation, ETP Retail Holdings LLC,
a Delaware limited liability company (“ETP Retail”) and, solely with respect to
limited provisions therein, Energy Transfer Partners, L.P., a Delaware limited
partnership (“ETP”), pursuant to which the Partnership will acquire from ETP
Retail a 68.42% interest in SLLC and a 100% interest in Sunoco Retail LLC, a
Delaware limited liability company, in exchange for aggregate consideration of
approximately $2.2 billion in cash and approximately 5.7 million Common Units
(as defined below) issued to ETP Retail (the “Acquisition”);

WHEREAS, in connection with the Acquisition, the Partnership will enter into
that certain Commitment Letter (the “Commitment Letter”) with respect to a
senior secured term loan credit facility, dated as of the date hereof, among the
Partnership, Credit Suisse Securities (USA) LLC, Credit Suisse AG, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Bank of America, N.A., Compass Bank,
Mizuho Bank, Ltd., TD Securities (USA) LLC and Toronto Dominion (Texas) LLC;

WHEREAS, in connection with the Acquisition, the Partnership will enter into an
amendment (the “Revolving Credit Facility Amendment”) to the Revolving Credit
Facility (as defined below), among the Partnership, the lenders party thereto
and Bank of America, N.A., in its capacity as administrative agent and
collateral agent;

WHEREAS, in connection with the Acquisition, in order to repay borrowings under
the Revolving Credit Facility and fund general partnership purposes, the
Partnership desires to sell to the Purchasers, and the Purchasers desire to
purchase from the Partnership, certain Common Units, in accordance with the
provisions of this Agreement, and the Partnership desires to sell to ETE, and
ETE desires to purchase from the Partnership, certain Common Units, in
accordance with the provisions of the ETE Purchase Agreement (as defined below);
and

WHEREAS, at the Closing (as defined below) the Partnership and the Purchasers
will enter into a registration rights agreement (the “Registration Rights
Agreement”), substantially in the form attached hereto as Exhibit A, pursuant to
which the Partnership will provide the Purchasers with certain registration
rights with respect to the Common Units acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Acquisition” has the meaning set forth in the recitals.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Affiliate Owned Units” has the meaning specified in Section 3.8.

“Aggregate Purchase Price” means the product of (i) the Common Unit Price (as
adjusted by the Purchase Price Adjustment) multiplied by (ii) the aggregate
number of Purchased Units purchased by the Purchasers.

“Agreement” has the meaning set forth in the introductory paragraph.

“Agreements and Instruments” has the meaning specified in Section 3.24.

“Business Day” means a day other than (i) a Saturday or Sunday or (ii) any day
on which banks located in New York, New York, U.S.A. are authorized or obligated
to close.

“Capital Account” has the meaning specified in the Partnership Agreement.

“Class A Units” has the meaning set forth in the Partnership Agreement.

“Closing” has the meaning specified in Section 2.2.

“Closing Date” has the meaning specified in Section 2.2.

“Code” has the meaning specified in Section 3.34.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Letter” has the meaning set forth in the recitals.

“Common Unit Price” has the meaning specified in Section 2.1(b).

“Common Units” means common units representing limited partner interests in the
Partnership.

“Contribution Agreement” has the meaning set forth in the recitals.

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

 

2



--------------------------------------------------------------------------------

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Enforceability Exceptions” has the meaning specified in Section 3.14.

“Environmental Laws” has the meaning specified in Section 3.31.

“ERISA” has the meaning specified in Section 3.34.

“ETC M-A” has the meaning specified in Section 3.8.

“ETE” means Energy Transfer Equity, L.P., a Delaware limited partnership.

“ETE Purchase Agreement” means the purchase agreement entered into by and
between the Partnership and ETE on November 15, 2015.

“ETP” has the meaning set forth in the recitals.

“ETP Holdco” has the meaning specified in Section 3.8.

“ETP Retail” has the meaning set forth in the recitals.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Existing Registration Rights Agreements” means, collectively, (i) the
Registration Rights Agreement, dated as of April 1, 2015, among the Partnership,
Finance Corp., the subsidiary guarantors party thereto, ETP Retail, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as representative of the Initial
Purchasers named therein and (ii) the Registration Rights Agreement, dated as of
July 20, 2015, among the Partnership, Finance Corp., the subsidiary guarantors
party thereto and Credit Suisse Securities (USA) LLC, as representative of the
Initial Purchasers named therein.

“FCPA” has the meaning specified in Section 3.41.

“Finance Corp.” has the meaning specified in Section 3.10.

“GAAP” means U.S. generally accepted accounting principles.

“General Partner” means Sunoco GP LLC, a Delaware limited liability company.

“General Partner Interest” has the meaning specified in Section 3.7.

“General Partner LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Sunoco GP LLC, dated as of September 25, 2012, as amended.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s property is located or that exercises valid jurisdiction over any
such Person or such Person’s property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any

 

3



--------------------------------------------------------------------------------

monetary authority that exercises valid jurisdiction over any such Person or
such Person’s property. Unless otherwise specified, all references to
Governmental Authority herein with respect to the Partnership mean a
Governmental Authority having jurisdiction over the Partnership, its
Subsidiaries or any of their respective properties or assets.

“Governmental Licenses” has the meaning specified in Section 3.28.

“Hazardous Materials” has the meaning specified in Section 3.31.

“Heritage” has the meaning specified in Section 3.8.

“Incentive Distribution Rights” has the meaning set forth in the Partnership
Agreement.

“Intellectual Property” has the meaning specified in Section 3.30.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the property has been retained by or vested in some other Person
in a transaction intended to create a financing.

“MACS” has the meaning specified in Section 3.10.

“Material Adverse Effect” has the meaning specified in Section 3.4.

“Money Laundering Laws” has the meaning specified in Section 3.42.

“NYSE” means The New York Stock Exchange, Inc.

“Operating Company” has the meaning specified in Section 3.10.

“Operative Documents” means, collectively, this Agreement and the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.

“Organizational Agreements” has the meaning specified in Section 3.10.

“Outstanding” has the meaning specified in the Partnership Agreement.

“Partnership” has the meaning set forth in the introductory paragraph.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Sunoco LP dated as of September 25, 2012, as amended.

 

4



--------------------------------------------------------------------------------

“Partnership Entities” and each a “Partnership Entity” means the Partnership,
the General Partner and the subsidiaries of the Partnership listed on Schedule B
hereto.

“Partnership Related Parties” has the meaning specified in Section 6.2.

“PCAOB” has the meaning specified in Section 3.1.

“Per Unit Capital Amount” has the meaning specified in the Partnership
Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

“Placement Agent” means Citigroup Global Markets Inc.

“Placement Agent Engagement Letter” means that certain Placement Agent
Engagement Letter, dated as of November 10, 2015, between the Partnership and
the Placement Agent.

“Plan” has the meaning specified in Section 3.34.

“Propco” has the meaning specified in Section 3.10.

“Purchase Price” means, with respect to a particular Purchaser, the amount set
forth opposite such Purchaser’s name under the column titled “Commitment Amount”
set forth on Schedule A hereto.

“Purchase Price Adjustment” means an amount equal to $2.50.

“Purchased Units” means, with respect to a particular Purchaser, the number of
Common Units set forth opposite such Purchaser’s name under the column titled
“Purchased Units” set forth on Schedule A hereto.

“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.

“Purchaser Related Parties” has the meaning specified in Section 6.1.

“Registration Rights Agreement” has the meaning set forth in the recitals.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Release” has the meaning specified in Section 3.31.

“Repayment Event” has the meaning specified in Section 3.24.

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

 

5



--------------------------------------------------------------------------------

“Revolving Credit Facility” means the Credit Agreement, dated as of
September 25, 2014, among the Partnership, as borrower, Bank of America, N.A.,
as administrative agent, collateral agent, swingline lender and LC issuer,
certain lenders party thereto and the other parties thereto, and any amendments
thereto.

“Revolving Credit Facility Amendment” has the meaning set forth in the recitals.

“Sanctions” has the meaning specified in Section 3.43.

“SEC Reports” means the reports and statements filed by the Partnership since
December 31, 2014 under the Exchange Act and registration statements filed by
the Partnership since December 31, 2014 under the Securities Act (in the form
that became effective), including all amendments, exhibits and schedules
thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“SHC” has the meaning specified in Section 3.10.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“SLLC” has the meaning set forth in the recitals.

“Stripes” has the meaning specified in Section 3.8.

“Stripes 1009” has the meaning specified in Section 3.8.

“Subordinated Units” has the meaning set forth in the Partnership Agreement.

“Subsidiary” means, with respect to any Person, (A) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (B) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (C) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person; provided, however, that SLLC shall be
considered a Subsidiary for purposes of this Agreement.

 

6



--------------------------------------------------------------------------------

“Subsidiary Organizational Documents” has the meaning specified in Section 3.10.

“Unrealized Gain” has the meaning specified in the Partnership Agreement.

“Walled Off Person” has the meaning specified in Section 4.12.

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.1 Sale and Purchase.

(a) Subject to the terms and conditions hereof, the Partnership hereby agrees to
issue and sell to each Purchaser, and each Purchaser hereby agrees, severally
and not jointly, to purchase from the Partnership, its Purchased Units, and each
Purchaser agrees, severally and not jointly, to pay the Partnership the Common
Unit Price for each of its Purchased Units as set forth in paragraph (b) below.
The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and the failure or waiver of
performance under this Agreement by any Purchaser does not excuse performance by
any other Purchaser or by the Partnership with respect to the other Purchasers.
It is expressly understood and agreed that each provision contained in this
Agreement is between the Partnership and a Purchaser, solely, and not between
the Partnership and the Purchasers collectively and not between and among the
Purchasers.

(b) The amount per Common Unit each Purchaser will pay to the Partnership to
purchase the Purchased Units hereunder shall be $31.00 (the “Common Unit
Price”), as adjusted by Section 5.3(b).

Section 2.2 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place on December 3, 2015 or as mutually agreed otherwise
by the parties following the satisfaction or waiver of the conditions set forth
in Sections 2.3, 2.4 and 2.5 (other than those conditions that are by their
terms to be satisfied at the Closing) (the date of such closing, the “Closing
Date”) at the offices of Latham & Watkins LLP, 811 Main Street, Suite 3700,
Houston, Texas 77002, or such other location as mutually agreed by the parties.
The parties agree that the Closing may occur via delivery of facsimiles or
photocopies of the Operative Documents and the closing deliverables contemplated
hereby and thereby. Unless otherwise provided herein, all proceedings to be
taken and all documents to be executed and delivered by all parties at the
Closing will be deemed to have been taken and executed simultaneously, and no
proceedings will be deemed to have been taken or documents executed or delivered
until all have been taken, executed or delivered.

 

7



--------------------------------------------------------------------------------

Section 2.3 Mutual Conditions. The obligations of each party to consummate the
purchase and issuance and sale of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a party on behalf of itself in writing, in
whole or in part, to the extent permitted by applicable Law):

(a) No Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated hereby or makes the
transactions contemplated hereby illegal; and

(b) There shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.

Section 2.4 Each Purchaser’s Conditions. The obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Units, in whole or in part, to the
extent permitted by applicable Law):

(a) The Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;

(b) (i) The representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or a Material Adverse Effect shall
be true and correct when made and as of the Closing Date and (ii) all other
representations and warranties of the Partnership shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations and
warranties made as of a specific date shall be required to be true and correct
as of such date only);

(c) The NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Units;

(d) No notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units;

(e) The Common Units shall not have been suspended by the Commission or the NYSE
from trading on the NYSE nor shall suspension by the Commission or the NYSE have
been threatened in writing by the Commission or the NYSE;

(f) No Material Adverse Effect shall have occurred and be continuing;

(g) The Partnership shall have received an Aggregate Purchase Price of not less
than $685.5 million under this Agreement and shall have entered into the ETE
Purchase Agreement providing for the issuance and sale of Common Units to ETE or
one of its Subsidiaries for aggregate proceeds of at least $64.5 million that
will be funded at the closing of the Acquisition.

(h) The ETE Purchase Agreement shall remain in full force and effect without
amendment or supplement materially decreasing the amount or altering the form of
the consideration, increasing the number of Common Units to be issued
thereunder, materially decreasing the rights of the Partnership thereunder or
materially increasing the obligations of the Partnership thereunder, and the
Partnership shall not have waived any of the obligations of the other parties to
the ETE Purchase Agreement in any material respect;

 

8



--------------------------------------------------------------------------------

(i) The Revolving Credit Facility Amendment (i) shall amend Section 7.01 and
Section 7.02 of the Revolving Credit Facility to permit the Partnership to incur
the indebtedness described in the Commitment Letter, (ii) shall amend
Section 7.12 of the Revolving Credit Facility to provide that for at least
twelve months after the date of the Acquisition, when tested on each Quarterly
Testing Date (as defined in the Revolving Credit Facility), the Partnership’s
Leverage Ratio (as defined in the Revolving Credit Facility) will not exceed
6.25 to 1.00, (iii) other than as described in this section, shall not amend the
Revolving Credit Facility in any material respect other than in order to permit
the Transactions (as such term is defined in the Commitment Letter) and
(iv) shall have been duly executed by the parties thereto and be in full force
and effect;

(j) The Commitment Letter shall have been duly executed by the parties thereto
in substantially the form attached as Exhibit D;

(k) The Contribution Agreement shall remain in full force and effect without
amendment or supplement materially increasing the amount or altering the form of
the consideration, materially altering the assets to be contributed thereunder,
materially decreasing the rights of the Partnership thereunder or materially
increasing the obligations of the Partnership thereunder, and the Partnership
shall not have waived any of the obligations of the other parties to the
Contribution Agreement in any material respect; and

(l) The Partnership shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, the Partnership’s closing deliveries described in
Section 2.6.

Section 2.5 The Partnership’s Conditions. The obligation of the Partnership to
consummate the issuance and sale of the Purchased Units to a Purchaser shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to such Purchaser (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):

(a) Such Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by such Purchaser on or prior to the Closing Date;

(b) The representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and all other representations and warranties of such
Purchaser shall be true and correct in all material respects when made and as of
the Closing Date, in each case as though made at and as of the Closing Date
(except that representations of such Purchaser made as of a specific date shall
be required to be true and correct as of such date only); and

(c) Such Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing such Purchaser’s closing deliveries described in
Section 2.7.

 

9



--------------------------------------------------------------------------------

Section 2.6 Partnership Deliveries. At the Closing, subject to the terms and
conditions hereof, the Partnership will deliver, or cause to be delivered, to
each Purchaser:

(a) evidence of the Purchased Units credited to book-entry accounts maintained
by the transfer agent of the Partnership, bearing the legend or restrictive
notation set forth in Section 4.9, free and clear of all Liens, other than
transfer restrictions under the Partnership Agreement and applicable federal and
state securities laws;

(b) the Registration Rights Agreement in the form attached to this Agreement as
Exhibit A, which shall have been duly executed by the Partnership;

(c) A certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the Partnership Entities is in good
standing;

(d) An opinion addressed to the Purchasers from Latham & Watkins LLP, legal
counsel to the Partnership, dated as of the Closing, in the form and substance
attached hereto as Exhibit B;

(e) A certificate, dated the Closing Date and signed by the President and Chief
Executive Officer of the General Partner, on behalf of the Partnership, in his
capacity as such, stating that:

(i) The Partnership has performed and complied with the covenants and agreements
contained in this Agreement that are required to be performed and complied with
by the Partnership on or prior to the Closing Date;

(ii) The representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Material Adverse Effect are true
and correct as of the Closing Date and all other representations and warranties
of the Partnership are, individually and in the aggregate, true and correct in
all material respects as of the Closing Date (except that representations and
warranties made as of a specific date shall be required to be true and correct
as of such date only); and

(iii) Such officer is not aware of any information that would reasonably be
expected to prevent, materially delay or materially impede the consummation of
the Acquisition or the other transactions contemplated by the Contribution
Agreement.

(f) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, certifying as to (1) the Certificate of
Limited Partnership of the Partnership and the Partnership Agreement, (2) board
resolutions authorizing the execution and delivery of the Operative Documents
and the consummation of the transactions contemplated thereby, including the
issuance of the Purchased Units, and (3) its incumbent officers authorized to
execute the Operative Documents, setting forth the name and title and bearing
the signatures of such officers;

(g) A receipt, dated the Closing Date, executed by the Partnership to the effect
that the Partnership has received the Aggregate Purchase Price with respect to
the Purchased Units issued and sold to the Purchasers; and

(h) The “lock-up” agreements, each substantially in the form of Exhibit C
hereto, between the Placement Agent and (i) Partnership, (ii) each of the
officers and directors of the Partnership and (iii) each of ETP Holdco,
Heritage, ETC M-A and ETP Retail, in each case as defined below, related to
sales and certain other dispositions of Common Units or certain other
securities, shall be in full force and effect on the Closing Date.

 

10



--------------------------------------------------------------------------------

Section 2.7 Purchaser Deliveries. At the Closing, subject to the terms and
conditions hereof, each Purchaser will deliver, or cause to be delivered, to the
Partnership:

(a) Payment to the Partnership of the Purchase Price set forth opposite such
Purchaser’s name under the column titled “Commitment Amount” on Schedule A
hereto by wire transfer of immediately available funds to an account designated
by the Partnership in writing at least two Business Days prior to the Closing
Date; provided that such delivery shall be required only after delivery of the
Purchased Units as set forth in Section 2.6(a); and

(b) The Registration Rights Agreement in the form attached to this Agreement as
Exhibit A, which shall have been duly executed by such Purchaser.

Section 2.8 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. The failure or waiver of performance
under any Operative Document by any Purchaser does not excuse performance by any
other Purchaser or by the Partnership with respect to the other Purchasers. It
is expressly understood and agreed that each provision contained in the
Operative Documents is between the Partnership and a Purchaser, solely, and not
between the Partnership and the Purchasers collectively and not between and
among the Purchasers. Nothing contained herein or in any other Operative
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group for purposes of
Section 13(d) of the Exchange Act or otherwise with respect to such obligations
or the transactions contemplated by the Operative Documents. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Operative Documents, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to each Purchaser as follows:

Section 3.1 Independent Registered Public Accounting Firms. Ernst & Young LLP,
who has certified certain financial statements and supporting schedules included
in the SEC Reports, is an independent registered public accounting firm with
respect to the Partnership as required by the Securities Act and the Public
Company Accounting Oversight Board (the

 

11



--------------------------------------------------------------------------------

“PCAOB”) and has not resigned or been dismissed as independent registered public
accountants of the Partnership as a result of or in connection with any
disagreement with the Partnership on any matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedures. Grant
Thornton LLP is an independent registered public accounting firm with respect to
the Partnership as required by the Securities Act and the PCAOB and has not
resigned or been dismissed as independent registered public accountants of the
Partnership as a result of or in connection with any disagreement with the
Partnership on any matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedures.

Section 3.2 Financial Statements; Non-GAAP Financial Measures. The historical
financial statements of the Partnership and its Subsidiaries (including the
related schedules and notes) included in the SEC Reports, including any
financial statements of Subsidiaries filed pursuant to Section 3-05 of
Regulation S-X, present fairly in all material respects the financial condition,
results of operations and cash flows of the entities purported to be shown
thereby and on the basis stated therein, as of the dates and for the periods
indicated; such financial statements comply as to form with the applicable
accounting requirements of Regulation S-X under the Securities Act and have been
prepared in conformity with GAAP applied on a consistent basis throughout the
periods involved (except as otherwise noted therein). The supporting schedules,
if any, present fairly in accordance with GAAP the information required to be
stated therein. All disclosures contained in such financial statements regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the Exchange Act and
Item 10 of Regulation S-K of the Securities Act, to the extent applicable.

Section 3.3 Forward-Looking Statements and Supporting Information. Each of the
forward-looking statements made by the Partnership included in the SEC Reports
or other materials distributed to the Purchasers was made with a reasonable
basis and in good faith.

Section 3.4 No Material Adverse Change in Business. Except as otherwise
disclosed in the SEC Reports, (A) there has been no material adverse change, or
any development that could reasonably be expected to (1) result in a material
adverse change in the condition, financial or otherwise, or in the earnings,
properties, business, operations or business prospects of the Partnership
Entities, whether or not arising in the ordinary course of business, or
(2) materially and adversely affect the ability of the Partnership to perform
its obligations pursuant to this Agreement (each such change, a “Material
Adverse Effect”), (B) there have been no transactions entered into by any of the
Partnership Entities, other than those in the ordinary course of business, which
are material with respect to the Partnership Entities, considered as one
enterprise, (C) there have been no liabilities or obligations, direct or
contingent, incurred by any of the Partnership Entities that are material to the
Partnership Entities taken as a whole, (D) there has been no change in the
capitalization, short-term debt or long-term debt of the Partnership Entities
and (E) there has been no dividend or distribution of any kind declared, paid or
made by the Partnership Entities on any class of equity securities.

Section 3.5 Formation and Good Standing of Partnership Entities. Each of the
Partnership Entities has been duly incorporated or formed, as the case may be,
and is validly existing as a limited partnership, limited liability company or
corporation, as the case may be, and is in good standing under the laws of its
jurisdiction of organization or incorporation, as the

 

12



--------------------------------------------------------------------------------

case may be (as set forth on Schedule C hereto), and has all limited
partnership, limited liability company or corporate power and authority, as the
case may be, necessary to own, lease and operate its properties and to conduct
its business as described in the SEC Reports. Each of the Partnership Entities
is duly qualified as a foreign limited partnership, limited liability company or
corporation, as applicable, to transact business and is in good standing in each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business (as set forth on
Schedule C hereto), except for any failures to be so qualified or in good
standing that would not result in a Material Adverse Effect. Schedule C hereto
accurately sets forth the jurisdiction of organization and each jurisdiction of
foreign qualification for each of the Partnership Entities.

Section 3.6 Ownership of the General Partner. ETE, as the sole member of the
General Partner, directly owns 100% of the issued and outstanding membership
interests in the General Partner; such membership interests have been duly
authorized and validly issued in accordance with the General Partner LLC
Agreement and are fully paid (to the extent required by the General Partner LLC
Agreement) and non-assessable (except as such non-assessability may be limited
by Sections 18-607 and 18-804 of the Delaware LLC Act); and ETE owns such
membership interests free and clear of all Liens, except for Liens pursuant to
ETE’s revolving credit facility, term loans and senior notes.

Section 3.7 Ownership of the General Partner Interest in the Partnership. The
General Partner is, and after giving effect to the transactions contemplated
herein, will be, the sole general partner of the Partnership, with a
non-economic general partner interest in the Partnership (the “General Partner
Interest”). The General Partner Interest has been duly authorized and validly
issued in accordance with the Partnership Agreement; and the General Partner
owns the General Partner Interest free and clear of all Liens.

Section 3.8 Affiliate Ownership of Units. As of the date hereof, ETP Holdco
Corporation, a Delaware corporation (“ETP Holdco”), owns 12,573,225 Common Units
and 6,235,478 Subordinated Units, Heritage Holdings, Inc., a Delaware
corporation (“Heritage”), owns 9,485,063 Common Units and 4,703,958 Subordinated
Units, ETC M-A Acquisition LLC, a Delaware limited liability company (“ETC
M-A”), owns 3,983,540 Common Units, ETP Retail Holdings, LLC, a Delaware limited
liability company (“ETP Retail”), owns 795,482 Common Units, Stripes LLC, a
Texas limited liability company (“Stripes”), owns 5,549,026 Class A Units and
Stripes No. 1009 LLC, a Texas limited liability company (“Stripes 1009”), owns
5,469,718 Class A Units (such Common Units, Subordinated Units and Class A Units
being collectively referred to herein as the “Affiliate Owned Units”); the
Affiliate Owned Units and the limited partner interests represented thereby have
been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required by the Partnership
Agreement) and non-assessable (except as such non-assessability may be affected
by Sections 17-303, 17¬607 and 17-804 of the Delaware LP Act); and ETP Holdco,
Heritage, ETC M-A, ETP Retail, Stripes and Stripes 1009 own their respective
Affiliate Owned Units free and clear of all Liens.

Section 3.9 Ownership of the Incentive Distribution Rights. ETE is the record
holder of all of the Incentive Distribution Rights; such Incentive Distribution
Rights have been duly authorized and validly issued in accordance with the
Partnership Agreement, and are fully

 

13



--------------------------------------------------------------------------------

paid (to the extent required under the Partnership Agreement) and non-assessable
(except as such non-assessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act); and ETE owns the
Incentive Distribution Rights free and clear of all Liens.

Section 3.10 Ownership of Subsidiaries. The Partnership is the owner of 100% of
the issued and outstanding shares of capital stock in Sunoco Finance Corp., a
Delaware corporation (“Finance Corp.”), and 100% of the issued and outstanding
membership interests in the Susser Petroleum Operating Company LLC, a Delaware
limited liability company (the “Operating Company”); the Operating Company is
the owner of 31.58% of the issued and outstanding membership interests in SLLC,
100% of the issued and outstanding membership interests in Sunoco Energy
Services LLC, a Texas limited liability company, 100% of the issued and
outstanding membership interests in Southside Oil, LLC, a Virginia limited
liability company, 100% of the issued and outstanding membership interests in
Aloha Petroleum LLC, a Delaware limited liability company, and 100% of the
issued and outstanding membership interests in Susser Petroleum Property Company
LLC, a Delaware limited liability company (“Propco”); Propco is the owner of
(i) 100% of the issued and outstanding membership interests in Mid-Atlantic
Convenience Stores, LLC, a Delaware limited liability company (“MACS”),
(ii) 100% of the issued and outstanding shares of capital stock of Aloha
Petroleum, Ltd., a Hawaii corporation and (iii) 100% of the issued and
outstanding shares of capital stock of Susser Holdings Corporation, a Delaware
corporation (“SHC”); MACS is the owner of 100% of the issued and outstanding
membership interests in MACS Retail LLC, a Virginia limited liability company;
and SHC is the direct or indirect owner of each of the entities listed on
Schedule D hereto. Such shares of capital stock and membership interests, as
applicable, have been duly authorized and validly issued in accordance with the
certificate of incorporation and the certificate of formation, as applicable, of
each Subsidiary and the bylaws and the limited liability company agreement, as
applicable, of each Subsidiary (together, the “Subsidiary Organizational
Documents”) and are fully paid (to the extent required by the applicable
Subsidiary Organizational Documents) and non-assessable (except as such
non-assessability may be limited by Sections 18-607 and 18-804 of the Delaware
LLC Act or the equivalent provisions of the statute governing the organization
of such Subsidiary in the jurisdiction of such Subsidiary’s formation); and the
Partnership, the Operating Company, Propco, MACS and SHC, as the case may be,
own such shares of capital stock and membership interests, as applicable, free
and clear of all Liens, other than Liens created pursuant to the Revolving
Credit Facility. The GP LLC Agreement, the Partnership Agreement and the
Subsidiary Organizational Documents are referred to collectively herein as the
“Organizational Agreements” and each, individually, as an “Organizational
Agreement.”

Section 3.11 No Other Subsidiaries. None of the Partnership Entities owns or, at
the Closing Date will own, directly or indirectly, an equity interest in, or
long-term debt securities of, any corporation, partnership, limited liability
company, joint venture, association or other entity, other than another
Partnership Entity.

Section 3.12 No Restrictions on Subsidiaries. None of the Subsidiaries is, or at
the Closing Date will be, prohibited, directly or indirectly, under any
agreement or other instrument to which it is a party or is subject, from paying
any dividends to the Partnership, from making any other distribution on such
Subsidiary’s equity securities held directly or indirectly by

 

14



--------------------------------------------------------------------------------

the Partnership, from repaying to the Partnership any loans or advances to such
Subsidiary from the Partnership or from transferring any of such Subsidiary’s
properties or assets to the Partnership or any other Subsidiary of the
Partnership, except as set forth in the Revolving Credit Facility.

Section 3.13 Authority. Each of the Partnership and the General Partner has the
full limited partnership or limited liability company right, power and
authority, as the case may be, necessary (A) to execute and deliver this
Agreement and, in the case of the Partnership, to perform its obligations
hereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by the Partnership of this Agreement and
the consummation by the Partnership of the transactions contemplated by such
Agreement has been duly and validly taken, (B) in the case of the Partnership,
to issue, sell and deliver the Purchased Units and (C) in the case of the
General Partner, to act as the general partner of the Partnership.

Section 3.14 Authorization, Execution and Delivery of Agreement. This Agreement
has been duly authorized and validly, executed and delivered by or on behalf of
the Partnership and constitutes a valid and legally binding agreement of the
Partnership, enforceable against the Partnership in accordance with its terms;
provided that the enforceability thereof may be limited by (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles (whether considered in a proceeding at law or in equity)
relating to enforceability and (B) public policy, applicable law relating to
fiduciary duties and indemnification and an implied covenant of good faith and
fair dealing (collectively, the “Enforceability Exceptions”).

Section 3.15 Authorization, Execution and Delivery of the Registration Rights
Agreement. On the Closing Date, the Registration Rights Agreement will have been
duly authorized and validly executed and delivered by the Partnership and will
be a valid and legally binding agreement of the Partnership, enforceable against
the Partnership in accordance with its terms, provided that the enforceability
thereof may be limited by the Enforceability Exceptions.

Section 3.16 Authorization of the Contribution Agreement. On the Closing Date,
the Contribution Agreement will have been duly authorized and validly executed
and delivered by the Partnership Entities party thereto and will constitute a
valid and binding agreement, enforceable against the Partnership Entities party
thereto in accordance with its terms; provided that the enforceability thereof
may be limited by the Enforceability Exceptions. Prior to the execution and
delivery hereof by the Purchasers, the Partnership has provided the Purchasers
with a draft of the Contribution Agreement (other than exhibits and schedules,
except to the extent they will be filed with the Commission within four Business
Days of the date hereof).

Section 3.17 Authorization, Execution, Delivery and Enforceability of Certain
Agreements. Each of the Organizational Agreements of the Partnership and the
General Partner have been duly authorized and validly executed and delivered by
the parties thereto and are valid and legally binding agreements of such parties
thereto, enforceable against the parties thereto in accordance with their
respective terms; provided that, with respect to each such agreement, the
enforceability thereof may be limited by the Enforceability Exceptions.

 

15



--------------------------------------------------------------------------------

Section 3.18 Authorization of Common Units. The Common Units to be purchased by
the Purchasers from the Partnership, and the limited partner interests
represented thereby, have been duly authorized for issuance and sale to the
Purchasers pursuant to this Agreement and, when issued and delivered by the
Partnership pursuant to this Agreement against payment of the consideration set
forth herein, will be validly issued, fully paid (to the extent required under
the Partnership Agreement) and non-assessable (except as such non-assessability
may be affected by Section 17-303, 17-607 or 17-804 of the Delaware LP Act).

Section 3.19 Authorization of Contribution Equity Consideration. The Common
Units to be issued by the Partnership pursuant to the Contribution Agreement,
and the limited partner interests represented thereby, have been duly authorized
and, when issued and delivered in accordance with the terms of the Partnership
Agreement and the Contribution Agreement as consideration therefor as provided
therein, will be fully paid (to the extent required under the Partnership
Agreement) and non-assessable (except as such non-assessability may be affected
by Section 17-303, 17-607 or 17-804 of the Delaware LP Act).

Section 3.20 Authorization of Common Units to be Purchased by ETE. The Common
Units to be issued by the Partnership pursuant to the ETE Purchase Agreement,
and the limited partner interests represented thereby, have been duly authorized
and, when issued and delivered in accordance with the terms of the Partnership
Agreement and the ETE Purchase Agreement as consideration therefor as provided
therein, will be fully paid (to the extent required under the Partnership
Agreement) and non-assessable (except as such non-assessability may be affected
by Section 17-303, 17-607 or 17-804 of the Delaware LP Act).

Section 3.21 Purchased Units. On the Closing Date, the Purchased Units shall
have those rights, preferences, privileges and restrictions governing the Common
Units as set forth in the Partnership Agreement.

Section 3.22 Capitalization of the Partnership. As of the date hereof, the
issued and outstanding partnership interests of the Partnership consist of
(i) 52,373,639 Common Units, 10,939,436 Subordinated Units, 11,018,744 Class A
Units and the Incentive Distribution Rights, which are the only limited partner
interests of the Partnership issued and outstanding (other than limited partner
interests issued under the Partnership’s Long-Term Incentive Plan), and (ii) the
General Partner Interest; all of such Common Units have been duly authorized and
validly issued pursuant to the Partnership Agreement and are fully paid (to the
extent required under the Partnership Agreement) and non-assessable (except as
such non-assessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act).

Section 3.23 No Option or Preemptive Rights of Common Units; No Registration
Rights. Except as (A) provided in the Amended and Restated Operating Agreement
of SLLC, (B) provided to the General Partner in the Partnership Agreement, or
(C) contemplated by this Agreement, the Existing Registration Rights Agreements
and the Registration Rights Agreement, there are no options, warrants,
preemptive rights, rights of first refusal or other rights to subscribe for or
to purchase, nor any restriction upon the voting or transfer of, any equity
securities of any of the Partnership Entities, in each case pursuant to any
Organizational Agreement or any other agreement or other instrument to which any
such Partnership Entity is a party or by which any such Partnership Entity may
be bound. Except as contemplated by this

 

16



--------------------------------------------------------------------------------

Agreement, the Existing Registration Rights Agreements and the Registration
Rights Agreement or pursuant to the Partnership Agreement, there are no
contracts, agreements or understandings between any of the Partnership and any
Person granting such Person the right to require the Partnership to file a
registration statement under the Securities Act with respect to any equity
securities of the Partnership owned or to be owned by such Person or to require
the Partnership to include such equity securities in the Registration Statement
or in any other registration statement filed by or required to be filed by the
Partnership under the Securities Act. Neither the filing of the Registration
Statement pursuant to the Registration Rights Agreement nor the offering,
issuance or sale of the Purchased Units as contemplated by this Agreement gives
rise to any rights for or relating to the registration of any Common Units or
other securities of the Partnership.

Section 3.24 Absence of Violations, Defaults and Conflicts. None of the
Partnership Entities is (A) in violation of its Organizational Agreements,
(B) in violation, breach or default, and no event has occurred that, with notice
or lapse of time or both, would constitute such a violation or breach of, or
default under, any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which any of the
Partnership Entities is or, on the Closing Date, will be, a party or by which it
or any of them may be bound or to which any of the properties or assets of any
of the Partnership Entities is subject (collectively, “Agreements and
Instruments”), except for any such violations, breaches and defaults that would
not, singly or in the aggregate, result in a Material Adverse Effect, or (C) in
violation of any law, statute, rule, regulation, judgment, order, writ or decree
of any Governmental Authority, except for any such violations that would not,
singly or in the aggregate, result in a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the Registration Rights Agreement
and the consummation of the transactions contemplated hereby and the
consummation of transactions contemplated in the Contribution Agreement do not
and will not, whether with or without the giving of notice or passage of time or
both, constitute a breach or violation of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any Lien upon
any properties or assets of any of the Partnership Entities pursuant to, the
Agreements and Instruments (except for any such violations, breaches, defaults,
Repayment Events or Liens, that would not, singly or in the aggregate, result in
a Material Adverse Effect and other than Liens created pursuant to the Revolving
Credit Facility), nor will such action result in (x) any violation of the
provisions of the Organizational Agreements of any of the Partnership Entities
or (y) any violation of any law, statute, rule, regulation, judgment, order,
writ or decree of any Governmental Authority, except in the case of clause (y),
for any such violations that would not, singly or in the aggregate, result in a
Material Adverse Effect. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by any of the Partnership Entities.

Section 3.25 No Labor Dispute. No labor dispute with the employees of any of the
Partnership Entities engaged in the business of the Partnership Entities exists
or, to the knowledge of the Partnership Entities, is threatened or imminent,
which, in any case, would result in a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

Section 3.26 Litigation. There are no legal or governmental proceedings pending
to which any of the Partnership Entities is a party or to which any property or
assets of the Partnership Entities is the subject that could reasonably be
expected to have a Material Adverse Effect; and to the knowledge of the
Partnership Entities, no such proceedings are threatened or contemplated by any
Governmental Authority or by others.

Section 3.27 Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Authority is necessary or required for the performance by any of
the Partnership Entities of its obligations hereunder, in connection with the
offering, issuance or sale of the Purchased Units hereunder or the consummation
of the transactions contemplated by this Agreement, except such as have been
already obtained or as may be required under the Securities Act, the rules of
the NYSE, state securities laws or the rules of Financial Industry Regulatory
Authority, Inc.

Section 3.28 Possession of Licenses and Permits. Each of the Partnership
Entities possesses such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Authorities necessary to conduct the business now operated by them,
except for any failures to possess a Governmental License that would not, singly
or in the aggregate, result in a Material Adverse Effect. Each of the
Partnership Entities is in compliance with the terms and conditions of all
Governmental Licenses, except for any failures to comply that would not, singly
or in the aggregate, result in a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except for any
failures of such Governmental Licenses to be in full force and effect that would
not, singly or in the aggregate, result in a Material Adverse Effect. None of
the Partnership Entities has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

Section 3.29 Title to Property. The Partnership Entities have good and
marketable title to all real property owned by them and good title to all other
property owned by them, in each case, free and clear of all Liens, except such
as do not, singly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Partnership Entities; and all of the leases and subleases
material to the business of the Partnership Entities, considered as one
enterprise, are in full force and effect, and none of the Partnership Entities
has any notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of any of the Partnership Entities under any of the
leases or subleases mentioned above, or affecting or questioning the rights of
any such Partnership Entity to the continued possession of the leased or
subleased premises under any such lease or sublease.

Section 3.30 Possession of Intellectual Property. The Partnership Entities own
or possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and none of the Partnership Entities has received
any notice or is otherwise aware of any infringement of or conflict with
asserted rights of others

 

18



--------------------------------------------------------------------------------

with respect to any Intellectual Property or of any facts or circumstances which
would render any Intellectual Property invalid or inadequate to protect the
interest of the Partnership Entities therein, and which infringements or
conflicts (if the subject of any unfavorable decision, ruling or finding) or
invalidities or inadequacies, singly or in the aggregate, would result in a
Material Adverse Effect.

Section 3.31 Environmental Laws. Except as disclosed in the SEC Reports or would
not, singly or in the aggregate, result in a Material Adverse Effect, (A) none
of the Partnership Entities is in violation of any federal, state, local or
foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the Release (defined below) or threatened Release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Partnership
Entities have all permits, authorizations and approvals required under any
applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or threatened administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against any of the Partnership Entities and (D) there are no
events or circumstances that would reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or Governmental Authority, against or affecting any of the
Partnership Entities relating to Hazardous Materials or any Environmental Laws.
The term “Release” means any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, or migrating in, into or through the
environment, or in, into from or through any building or structure.

Section 3.32 Hazardous Materials. Except as disclosed in the SEC Reports, there
has been no storage, generation, transportation, use, handling, treatment,
Release or threat of Release of Hazardous Materials by, relating to or caused by
any of the Partnership Entities (or, to the knowledge of the Partnership
Entities, any other entity (including any predecessor) for whose acts or
omissions any of the Partnership Entities is or could reasonably be expected to
be liable) at, on, under or from any property or facility now or previously
owned, operated or leased by any of the Partnership Entities, or at, on, under
or from any other property or facility, in violation of any Environmental Laws
or in a manner or amount or to a location that could reasonably be expected to
result in any liability under any Environmental Law, except for any violations
or liabilities that would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

Section 3.33 Review of Environmental Laws. In the ordinary course of its
business, the Partnership Entities conduct a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Partnership
Entities, in the course of which they identified and evaluated associated costs
and liabilities (including, without limitation, any capital

 

19



--------------------------------------------------------------------------------

or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Partnership Entities have
concluded that such associated costs and liabilities would not, singly or in the
aggregate, have a Material Adverse Effect, except as disclosed in or
contemplated in the SEC Reports.

Section 3.34 Compliance with ERISA. (A) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Partnership or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code (the
“Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code,
except for any instances of noncompliance that would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; (B) no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan, excluding
transactions effected pursuant to a statutory or administrative exemption, that
would result in a Material Adverse Effect; (C) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA, as
applicable, has been satisfied (without taking into account any waiver thereof
or extension of any amortization period) and is reasonably expected to be
satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (D) the fair market value of the assets
of each Plan that is subject to Title IV of ERISA (other than a “multiemployer
plan”) exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (E) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur that either has resulted, or would result, in
a Material Adverse Effect; (F) neither the Partnership nor any member of the
Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation, in the ordinary course and without
default) in respect of a Plan (including a “multiemployer plan,” within the
meaning of Section 4001(a)(3) of ERISA); and (G) there is no pending audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other governmental agency or any
foreign regulatory agency with respect to any Plan that would result in a
Material Adverse Effect. Neither of the following events has occurred or is
reasonably likely to occur: (1) an increase in the aggregate amount of
contributions required to be made to all Plans by the Partnership Entities in
the Partnership’s current fiscal year compared to the amount of such
contributions made in the Partnership’s most recently completed fiscal year that
is expected to result in a Material Adverse Effect; or (2) an increase in the
Partnership Entities’ “accumulated post-retirement benefit obligations” (within
the meaning of Statement of Financial Accounting Standards 106) compared to the
amount of such obligations in the Partnership’s most recently completed fiscal
year that is expected to result in a Material Adverse Effect.

Section 3.35 Accounting Controls and Disclosure Controls. The Partnership
maintains effective internal control over financial reporting (as defined under
Rule 13a-15 and

 

20



--------------------------------------------------------------------------------

15d-15 under the Exchange Act) and a system of internal accounting controls
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (E) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the SEC Reports is accurate. As of the date hereof, (1) since the end of the
Partnership’s most recent audited fiscal year, there has been (i) no material
weakness in the Partnership’s internal control over financial reporting (whether
or not remediated) and (ii) no change in the Partnership’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Partnership’s internal control over financial reporting,
and (2) the Partnership is not aware of any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Partnership’s internal control over financial reporting.

The Partnership maintains an effective system of disclosure controls and
procedures (as defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act)
that are designed to ensure that information required to be disclosed by the
Partnership in the reports that it files or submits, or will file or submit,
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, and that all
such information is accumulated and communicated to the Partnership’s
management, including its principal executive officer or officers and principal
financial officer or officers, or persons performing similar functions, as
appropriate, to allow timely decisions regarding disclosure. Such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they are established to the extent required by Rule 13a-15
of the Exchange Act.

Section 3.36 Compliance with Sarbanes-Oxley Act of 2002. There is and has been
no failure on the part of the Partnership or, to the knowledge of the
Partnership, any of the General Partner’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 or the rules and regulations promulgated in
connection therewith or the rules of the NYSE, in each case that are effective
and applicable to the Partnership.

Section 3.37 Tax Returns. Each of the Partnership Entities has filed (or has
obtained extensions with respect to filing) all foreign, federal, state and
local tax returns (including, without limitation, any information returns,
statements, forms, filings and reports) that are required to be filed through
the date hereof, except in any case in which the failure so to file would not,
singly or in the aggregate, be reasonably expected to have a Material Adverse
Effect, and has timely paid all taxes (including, without limitation, any
estimated taxes) required to be paid by it and any other assessment, fine or
penalty levied against it, to the extent that any of the foregoing is due and
payable, other than (a) those that are currently being contested in good faith
by appropriate actions and for which adequate reserves have been established or
(b) those which, if not paid, would not, singly or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, and, to the knowledge of the
Partnership, no tax deficiencies have been or could reasonably be expected to be
asserted against the Partnership that could, in the aggregate reasonably be
expected to have a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

Section 3.38 Insurance. The Partnership Entities carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. No Partnership Entity has any reason to
believe that it will not be able (A) to renew its existing insurance coverage as
and when such policies expire or (B) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Effect. None
of the Partnership Entities has been denied any insurance coverage which it has
sought or for which it has applied.

Section 3.39 Investment Company Act. None of the Partnership Entities is
required, and as of the Closing Date after giving effect to the offer and sale
of the Purchased Units and the application of the proceeds therefrom, none of
the Partnership Entities will be required, to register as an “investment
company” under the Investment Company Act of 1940.

Section 3.40 Absence of Price Manipulation. None of the Partnership Entities has
taken, nor will any of the Partnership Entities take, directly or indirectly,
any action which is designed, or would be expected, to cause or result in, or
which constitutes, the stabilization or manipulation of the price of any
security of the Partnership to facilitate the sale or resale of the Purchased
Units or a violation of Regulation M under the Exchange Act.

Section 3.41 Foreign Corrupt Practices Act. No Partnership Entity nor, to the
knowledge of the Partnership Entities, any director, officer, agent, employee,
affiliate or other person acting on behalf of or providing services to any
Partnership Entity, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Partnership Entities
and, to the knowledge of the Partnership Entities, their affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

Section 3.42 Money Laundering Laws. The operations of each of the Partnership
Entities are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Authority (collectively, the “Money Laundering Laws”); and no
action, suit or proceeding by or before any Governmental Authority involving any
of the Partnership Entities with respect to the Money Laundering Laws is pending
or, to the knowledge of the Partnership Entities, threatened.

 

22



--------------------------------------------------------------------------------

Section 3.43 OFAC. None of the Partnership Entities nor, to the knowledge of the
Partnership Entities, any director, officer, agent, employee, affiliate,
representative or other person acting on behalf of or providing services to any
Partnership Entity, is a Person currently the subject or target of any sanctions
administered or enforced by the United States Government, including, without
limitation, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (OFAC), the United Nations Security Council (UNSC), the European Union,
Her Majesty’s Treasury (HMT), or other relevant sanctions authority
(collectively, “Sanctions”), nor is any Partnership Entity located, organized or
resident in a country or territory that is the subject of Sanctions; and no
Partnership Entity will directly or indirectly use the proceeds of the sale of
the Purchased Units, or lend, contribute or otherwise make available such
proceeds to any subsidiaries, joint venture partners or other Person, to fund
any activities of or business with any Person, or in any country or territory,
that, at the time of such funding, is the subject of Sanctions or in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions.

Section 3.44 No Broker’s Fees. Other than as described in the Placement Agent
Engagement Letter, none of the Partnership Entities or any of their respective
Subsidiaries is a party to any contract, agreement or understanding with any
Person (other than this Agreement) that would give rise to a valid claim against
the Partnership Entities or any Placement Agent for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Purchased Units.

Section 3.45 No Registration. Assuming the accuracy of the representations and
warranties of each Purchaser contained in Section 4.6 and Section 4.7, the
issuance and sale of the Purchased Units pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither the
Partnership nor, to the knowledge of the Partnership, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.

Section 3.46 Periodic Reports. The SEC Reports have been filed with the
Commission on a timely basis. The SEC Reports, including, without limitation,
any audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequent SEC Report) (A) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and (B) complied in all material respects
with the applicable requirements of the Exchange Act and the Securities Act, as
the case may be.

Section 3.47 No Integration. The Partnership has not sold or issued any
securities that would be integrated with the offering and sale of the Purchased
Units contemplated by this Agreement pursuant to the Securities Act, the rules
and regulations thereunder or the interpretations thereof by the Commission.

 

23



--------------------------------------------------------------------------------

Section 3.48 NYSE Listing of Purchased Units. As of the Closing Date, the
Purchased Units will be approved for listing, subject to official notice of
issuance and evidence of satisfactory distribution, on the NYSE.

Section 3.49 MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and more than 90% of the
Partnership’s current gross income is qualifying income under Section 7704(d) of
the Code.

Section 3.50 Placement Agent Reliance. The Partnership acknowledges that the
Placement Agent may rely upon the representations and warranties made by the
Partnership to each Purchaser in this Agreement.

Section 3.51 No Side Agreements. There are no agreements by, among or between
any of the Partnership Entities, on the one hand, and any Purchaser or any of
their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents or the Placement Agent
Engagement Letter, nor promises or inducements for future transactions between
or among any of such parties.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Partnership that:

Section 4.1 Existence. Such Purchaser is duly organized and validly existing and
in good standing under the Laws of its jurisdiction of organization, with all
requisite power and authority to own, lease, use and operate its properties and
to conduct its business as currently conducted, except where the failure to have
such power or authority would not prevent the consummation of the transactions
contemplated by this Agreement and the Registration Rights Agreement.

Section 4.2 Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
thereby, and the execution, delivery and performance by such Purchaser of this
Agreement and the Registration Rights Agreement has been duly authorized by all
necessary action on the part of such Purchaser; and this Agreement and the
Registration Rights Agreement constitute the legal, valid and binding
obligations of such Purchaser, enforceable in accordance with their terms,
subject to the Enforceability Exceptions.

Section 4.3 No Breach. The execution, delivery and performance of this Agreement
and the Registration Rights Agreement by such Purchaser and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(A) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by which such Purchaser is bound or to which any of
the property or assets of such Purchaser is subject, (B) conflict with or result
in any violation of the provisions of the organizational documents of such
Purchaser, or (C)

 

24



--------------------------------------------------------------------------------

violate any statute, order, rule or regulation of any court or governmental
agency or body having jurisdiction over such Purchaser or the property or assets
of such Purchaser, except in the cases of clauses (A) and (C), for such
conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by this Agreement and the
Registration Rights Agreement.

Section 4.4 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement. Such Purchaser agrees that it will indemnify and
hold harmless the Partnership from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

Section 4.5 No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and the
Partnership or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.

Section 4.6 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, the account of its Affiliates or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are “accredited
investors” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act), not as a nominee or agent, and with
no present intention of distributing the Purchased Units or any part thereof,
and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States of America or any state,
without prejudice, however, to such Purchaser’s right at all times to sell or
otherwise dispose of all or any part of the Purchased Units under a registration
statement under the Securities Act and applicable state securities Laws or under
an exemption from such registration available thereunder (including, if
available, Rule 144 promulgated thereunder). If such Purchaser should in the
future decide to dispose of any of the Purchased Units, such Purchaser
understands and agrees (A) that it may do so only (i) in compliance with the
Securities Act and applicable state securities Law, as then in effect, or
pursuant to an exemption therefrom or (ii) in the manner contemplated by any
registration statement pursuant to which such securities are being offered, and
(B) that stop-transfer instructions to that effect will be in effect with
respect to such securities. Notwithstanding the foregoing, each Purchaser may at
any time enter into one or more over-the-counter transactions with respect to
such Purchaser’s Purchased Units with a third party, provided that such
transactions referencing the Common Units are exempt from registration under the
Securities Act.

Section 4.7 Nature of Purchaser. Such Purchaser represents and warrants to, and
covenants and agrees with, the Partnership that, (A) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the
Commission pursuant to the Securities Act and (B) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
making similar investments and in business and financial

 

25



--------------------------------------------------------------------------------

matters generally so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units, is able to bear the economic risk
of such investment and, at the present time, would be able to afford a complete
loss of such investment.

Section 4.8 Restricted Securities. Such Purchaser understands that the Purchased
Units are characterized as “restricted securities” under the federal securities
Laws inasmuch as they are being acquired from the Partnership in a transaction
not involving a public offering and that under such Laws and applicable
regulations such securities may not be resold absent registration under the
Securities Act or an exemption therefrom. In this connection, such Purchaser
represents that it is knowledgeable with respect to Rule 144 of the Commission
promulgated under the Securities Act.

Section 4.9 Legend. Such Purchaser understands that the book entry evidencing
the Purchased Units will bear the following legend: “These securities have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”). These securities may not be sold or offered for sale except pursuant to
an effective registration statement under the Securities Act or pursuant to an
exemption from registration thereunder, in each case in accordance with all
applicable securities laws of the states or other jurisdictions, and in the case
of a transaction exempt from registration, such securities may only be
transferred if the transfer agent for such securities has received documentation
satisfactory to it that such transaction does not require registration under the
Securities Act.”

Section 4.10 Company Information. Such Purchaser acknowledges and agrees that
the Company has provided or made available to such Purchaser (through EDGAR, the
Company’s website or otherwise) all SEC Reports, as well as all press releases
or investor presentations issued by the Company through the date of this
Agreement that are included in a filing by the Company on Form 8-K or clearly
posted on the Company’s website.

Section 4.11 Placement Agent Reliance. Such Purchaser agrees that the Placement
Agent may rely upon the representations and warranties made by such Purchaser to
the Company in this Agreement. In addition, such Purchaser acknowledges that the
Placement Agent has not made any representations, declarations or warranties to
such Purchaser regarding the Partnership or its offering of the Common Units.
Such Purchaser further acknowledges and agrees that the Placement Agent has not
offered to sell, or solicited an offer to buy, any of the Common Units, which
such Purchaser proposes to acquire from the Partnership.

Section 4.12 Short Selling. Such Purchaser represents that it has not entered
into any Short Sales of the Common Units owned by it since the time it first
began discussions with the Partnership or the Placement Agent about the
transactions contemplated by this Agreement; provided, however, subject to such
Purchaser’s compliance with its obligations under the U.S. federal securities
laws and its internal policies, the above shall not apply, in the case of a
Purchaser that is a large multi-unit investment or commercial banking
organization, to activities in the normal course of trading units of such
Purchaser; provided, further, that subject to such Purchaser’s compliance with
its obligations under the U.S. federal securities laws and its internal
policies: (a) such Purchaser, for purposes hereof, shall not be deemed to
include any employees, subsidiaries or Affiliates that are effectively walled
off by appropriate “Chinese Wall” information barriers approved by such
Purchaser’s legal or compliance department (and thus

 

26



--------------------------------------------------------------------------------

have not been privy to any information concerning this transaction) (a “Walled
Off Person”) and (b) the foregoing representations in this paragraph shall not
apply to any transaction by or on behalf of such Purchaser that was effected by
a Walled Off Person in the ordinary course of trading without the advice or
participation of such Purchaser or receipt of confidential or other information
regarding this transaction provided by such Purchaser to such entity.

ARTICLE V

COVENANTS

Section 5.1 Taking of Necessary Action. Each of the parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions contemplated by this Agreement. Without limiting the foregoing, the
Partnership and each Purchaser shall use its commercially reasonable efforts to
make all filings and obtain all consents of Governmental Authorities that may be
necessary or, in the reasonable opinion of the other parties, as the case may
be, advisable for the consummation of the transactions contemplated by the
Operative Documents. The Partnership shall promptly and accurately respond, and
shall use its commercially reasonable efforts to cause its transfer agent to
respond, to reasonable requests for information (which is otherwise not publicly
available) made by a Purchaser or its auditors relating to the actual holdings
of such Purchaser or its accounts; provided, that the Partnership shall not be
obligated to provide any such information that could reasonably result in a
violation of applicable Law or conflict with the Partnership’s insider trading
policy or a confidentiality obligation of the Partnership. The Partnership shall
use its commercially reasonable efforts to cause its transfer agent to
reasonably cooperate with each Purchaser to ensure that the Purchased Units are
validly and effectively issued to such Purchaser and that such Purchaser’s
ownership of the Purchased Units following the Closing is accurately reflected
on the appropriate books and records of the Partnership’s transfer agent. The
Partnership shall use its commercially reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate the Acquisition and other transactions contemplated by
the Contribution Agreement. The Partnership shall use its commercially
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate the transactions
contemplated by the ETE Purchase Agreement.

Section 5.2 Other Actions. The Partnership shall file prior to the Closing a
supplemental listing application with the NYSE to list the Purchased Units.

Section 5.3 Expenses and Purchase Price Adjustment.

(a) The Partnership shall pay up to $75,000 of legal fees of Baker Botts L.L.P.,
counsel to the Purchasers, incurred in connection with the negotiation,
execution, delivery and performance of this Agreement and Registration Rights
Agreement and the transactions contemplated hereby and thereby, provided that
any request for such payment is accompanied by a satisfactory written invoice
for such expenses. If any action at law or equity is necessary to

 

27



--------------------------------------------------------------------------------

enforce or interpret the terms of any Operative Document, the prevailing party
shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such Party may be
entitled. Any legal fees of Baker Botts L.L.P. in excess of $75,000 shall be
paid pro rata by all the Purchasers in proportion to the number of Purchased
Units purchased by each.

(b) The Common Unit Price payable by each Purchaser pursuant to Section 2.1(b)
shall be adjusted by decreasing such Common Unit Price by the Purchase Price
Adjustment. For federal income tax purposes, the Purchase Price Adjustment is,
and will be treated by the parties as, an adjustment to the Purchase Price paid
by the Purchasers for the Purchased Units.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, the “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Partnership contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of the survival period for such representations or warranties; and
provided, further, that no Purchaser Related Party shall be entitled to recover
special, consequential (including lost profits) or punitive damages.
Notwithstanding anything to the contrary, consequential damages shall not be
deemed to include diminution in value of the Purchased Units, which is
specifically included in damages covered by Purchaser Related Parties’
indemnification above.

Section 6.2 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties; and provided, further, that no Partnership
Related Parties shall be entitled to recover special, consequential (including
lost profits or diminution in value) or punitive damages.

 

28



--------------------------------------------------------------------------------

Section 6.3 Indemnification Procedure. Promptly after receipt by an indemnified
party under this Article VI of notice of any claim or the commencement of any
action, the indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party under this Article VI, notify the indemnifying
party in writing of the claim or the commencement of that action; provided,
however, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have under Sections 6.1 or 6.2 of this Article
VI except to the extent it has been materially prejudiced (through the
forfeiture of substantive rights and defenses) by such failure and, provided,
further, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have to an indemnified party otherwise than
under this Article VI. If any such claim or action shall be brought against an
indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense thereof with counsel reasonably satisfactory to the
indemnified party. After notice from the indemnifying party to the indemnified
party of its election to assume the defense of such claim or action, the
indemnifying party shall not be liable to the indemnified party under this
Article VI for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that the indemnified party shall have
the right to employ counsel to represent jointly the indemnified party and those
other indemnified parties and their respective directors, officers, employees
and controlling persons who may be subject to liability arising out of any claim
in respect of which indemnity may be sought under this Article VI if (i) the
indemnified party and the indemnifying party shall have so mutually agreed;
(ii) the indemnifying party has failed within a reasonable time to retain
counsel reasonably satisfactory to the indemnified party; (iii) the indemnified
party and its directors, officers, employees and controlling persons shall have
reasonably concluded that there may be legal defenses available to them that are
different from or in addition to those available to the indemnifying party; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the indemnified parties or their respective directors, officers,
employees or controlling persons, on the one hand, and the indemnifying party,
on the other hand, and representation of both sets of parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them, and in any such event the fees and expenses of such separate
counsel shall be paid by the indemnifying party. No indemnifying party shall
(x) without the prior written consent of the indemnified parties (which consent
shall not be unreasonably withheld), settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by

 

29



--------------------------------------------------------------------------------

reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by Sections 6.1 and 6.2 hereof, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Certain Special Allocations of Book and Taxable Income. The initial
Capital Account balance attributable to a Purchased Unit shall equal the Common
Unit Price (as adjusted by the Purchase Price Adjustment). To the extent that
the initial Capital Account balance attributable to a Purchased Unit differs
from the Per Unit Capital Amount as of the Closing Date for a then Outstanding
Common Unit after taking into account the issuance of the Purchased Units, the
General Partner intends to specially allocate Partnership items of book and
taxable income, gain, loss or deduction to the Purchasers so that the Per Unit
Capital Amount with respect to their Purchased Units is equal to the Per Unit
Capital Amount with respect to other Common Units (and thus to assure
fungibility of all Common Units). Such special allocation will occur upon the
earlier to occur of any taxable period of the Partnership ending upon, or after,
(i) an event described in Section 5.5(d) of the Partnership Agreement or a sale
of all or substantially all of the assets of the Partnership occurring after the
date of the issuance of the Purchased Units or (ii) the transfer of Purchased
Units to a Person that is not an Affiliate of the Purchaser, in which case, such
allocation shall be made only with respect to the Purchased Units so
transferred. To the maximum extent permissible under the Partnership Agreement
or under applicable law, a special allocation resulting from clause (i) will be
made through allocations of Unrealized Gain.

Section 7.2 Interpretation and Survival of Provisions. Article, Section,
Schedule and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

 

30



--------------------------------------------------------------------------------

Section 7.3 Survival of Provisions. The representations and warranties set forth
in Sections 3.5, 3.6, 3.13, 3.14, 3.15, 3.16, 3.17, 3.18, 3.20, 3.21, 3.22,
3.43, 3.44 and 3.49 shall survive indefinitely, and the other representations
and warranties set forth herein shall survive for a period of twelve months
following the Closing Date regardless of any investigation made by or on behalf
of the Partnership or any Purchaser. The covenants made in this Agreement shall
survive the Closing of the transactions described herein and remain operative
and in full force and effect regardless of acceptance of any of the Purchased
Units and payment therefor and repayment, conversion, exercise or repurchase
thereof. All indemnification obligations of the Partnership and the Purchasers
pursuant to this Agreement and the provisions of Article VI shall remain
operative and in full force and effect unless such obligations are expressly
terminated in a writing by the parties, regardless of any purported general
termination of this Agreement.

Section 7.4 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification, or termination of any provision of this Agreement or any
other Operative Document shall be effective unless signed by each of the parties
hereto or thereto affected by such amendment, waiver, consent, modification, or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provision of this Agreement, and any consent
to any departure by the Partnership from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on the Partnership in any case shall
entitle the Partnership to any other or further notice or demand in similar or
other circumstances.

Section 7.5 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Partnership, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b) Assignment of Rights. Each Purchaser may assign all or any portion of its
rights and obligations under this Agreement without the consent of the
Partnership to any Affiliate of such Purchaser. Except as expressly permitted by
this Section 7.5(b), such rights and obligations may not otherwise be
transferred except with the prior written consent of the Partnership (which
consent shall not be unreasonably withheld), in which case the assignee shall be
deemed to be a Purchaser hereunder with respect to such assigned rights or
obligations and shall agree to be bound by the provisions of this Agreement.

 

31



--------------------------------------------------------------------------------

Section 7.6 Confidentiality. Notwithstanding anything herein to the contrary, to
the extent that any Purchaser has executed or is otherwise bound by a
confidentiality agreement in favor of the Partnership, such Purchaser shall
continue to be bound by such confidentiality agreement in accordance with the
terms thereof.

Section 7.7 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

(a) If to any Purchaser, to the respective address listed on Schedule A to the
Registration Rights Agreement; and

(b) If to the Partnership:

Sunoco LP

c/o Sunoco GP LLC

3801 West Chester Pike

Newtown Square, PA 19073

Attention: Associate General Counsel

with a copy to:

Latham & Watkins LLP

811 Main Street

Suite 3700

Houston, Texas 77002

Attention: William N. Finnegan IV

                 Debbie P. Yee

Facsimile: (713) 546-5401

or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 7.8 Removal of Legend. The Partnership, at its sole cost, shall remove
the legend described in Section 4.9 (or instruct its transfer agent to so remove
such legend) from the certificates evidencing Purchased Units issued and sold to
each Purchaser pursuant to this Agreement if (A) such Purchased Units are sold
pursuant to an effective registration statement under the Securities Act,
(B) such Purchased Units are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Partnership), or (C) such Purchased Units
are eligible for sale under Rule 144, without the requirement for the
Partnership to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities
and without volume or manner of sale restrictions. In connection with a sale of

 

32



--------------------------------------------------------------------------------

the Purchased Units by a Purchaser in reliance on Rule 144, the applicable
Purchaser or its broker shall deliver to the transfer agent and the Partnership
a customary broker representation letter providing to the transfer agent and the
Partnership any information the Partnership deems reasonably necessary to
determine that the sale of the Purchased Units is made in compliance with Rule
144, including, as may be appropriate, a certification that the Purchaser is not
an Affiliate of the Partnership and regarding the length of time the Purchased
Units have been held. Upon receipt of such representation letter, the
Partnership shall promptly direct its transfer agent to remove the legend
referred to in Section 4.9 from the appropriate book-entry accounts maintained
by the transfer agent, and the Partnership shall bear all costs associated
therewith. After any Purchaser or its permitted assigns have held the Purchased
Units for such time as non-Affiliates are permitted to sell without volume
limitations under Rule 144, if the certificate for such Purchased Units still
bears the restrictive legend referred to in Section 4.9, the Partnership agrees,
upon request of the Purchaser or permitted assignee, to take all steps necessary
to promptly effect the removal of the legend described in Section 4.9 from the
Purchased Units, and the Partnership shall bear all costs associated therewith,
regardless of whether the request is made in connection with a sale or
otherwise, so long as such Purchaser or its permitted assigns provide to the
Partnership any information the Partnership deems reasonably necessary to
determine that the legend is no longer required under the Securities Act or
applicable state laws, including a certification that the holder is not an
Affiliate of the Partnership (and a covenant to inform the Partnership if it
should thereafter become an Affiliate and to consent to exchange its
certificates for certificates bearing an appropriate restrictive legend) and
regarding the length of time the Purchased Units have been held.

Section 7.9 Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, representations, warranties or undertakings, other than
those set forth or referred to herein or the other Operative Documents with
respect to the rights granted by the Partnership or any of its Affiliates or any
Purchaser or any of its Affiliates set forth herein or therein. This Agreement,
the other Operative Documents and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter.

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles (other than Section 5-1401 of the General Obligations Law).

Section 7.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

33



--------------------------------------------------------------------------------

Section 7.12 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by any Purchaser (with respect
to such Purchaser only), upon a breach in any material respect by the
Partnership of any covenant or agreement set forth in this Agreement.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:

(i) if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal; or

(ii) if the Closing shall not have occurred by December 31, 2015.

(c) In the event of the termination of this Agreement as provided in this
Section 7.12, this Agreement shall forthwith become null and void. In the event
of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Article VI of this Agreement.

Section 7.13 Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Partnership or any successor
or assign of the Partnership (whether by merger, consolidation, sale of assets
or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Common Units, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement and prior to the Closing.

[Signature pages follow.]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

SUNOCO LP By:   Sunoco GP LLC,   its General Partner By:  

/s/ Robert W. Owens

Name:   Robert W. Owens Title:   President and Chief Executive Officer

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

ADVISORY RESEARCH MLP & ENERGY INCOME FUND By:  

/s/ Quinn T. Kiley

  Name:   Quinn T. Kiley   Title:   Senior Portfolio Manager ADVISORY RESEARCH
MLP & ENERGY INFRASTRUCTURE FUND By:  

/s/ Quinn T. Kiley

  Name:   Quinn T. Kiley   Title:   Senior Portfolio Manager FIDUCIARY/CLAYMORE
MLP OPPORTUNITY FUND By:  

/s/ Quinn T. Kiley

  Name:   Quinn T. Kiley   Title:   Senior Portfolio Manager NUVEEN ALL CAP
ENERGY MLP OPPORTUNITIES FUND By:  

/s/ Quinn T. Kiley

  Name:   Quinn T. Kiley   Title:   Senior Portfolio Manager NUVEEN ENERGY MLP
TOTAL RETURN FUND By:  

/s/ Quinn T. Kiley

  Name:   Quinn T. Kiley   Title:   Senior Portfolio Manager

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TEACHER’S RETIREMENT SYSTEM OF OKLAHOMA By:  

/s/ Quinn T. Kiley

  Name:   Quinn T. Kiley   Title:   Senior Portfolio Manager

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

OPPENHEIMER STEELPATH MLP SELECT 40 FUND By:  

/s/ Robert Coble

  Name:   Robert Coble   Title:   Vice President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

OPPENHEIMER STEELPATH MLP INCOME FUND By:  

/s/ Robert Coble

  Name:   Robert Coble   Title:   Vice President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

KAYNE ANDERSON MLP INVESTMENT COMPANY By: KA Fund Advisors, LLC, as Manager By:
 

/s/ James C. Baker

  Name:   James C. Baker   Title:   Managing Director KAYNE ANDERSON ENERGY
TOTAL RETURN FUND, INC. By: KA Fund Advisors, LLC, as Manager By:  

/s/ James C. Baker

  Name:   James C. Baker   Title:   Managing Director KAYNE ANDERSON
MIDSTREAM/ENERGY FUND, INC. By: KA Fund Advisors, LLC, as Manager By:  

/s/ James C. Baker

  Name:   James C. Baker   Title:   Managing Director KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY By: KA Fund Advisors, LLC, as Manager By:  

/s/ James C. Baker

  Name:   James C. Baker   Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

KAYNE ANDERSON MLP FUND, L.P. By:   Kayne Anderson Capital Advisors, L.P.,   as
its General Partner By:  

/s/ Michael O’Neil

  Michael O’Neil   Chief Compliance Officer KAYNE ANDERSON MIDSTREAM
INSTITUTIONAL FUND, L.P. By:   Kayne Anderson Capital Advisors, L.P.,   as its
General Partner By:  

/s/ Michael O’Neil

  Michael O’Neil   Chief Compliance Officer

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

NATIONWIDE MUTUAL INSURANCE COMPANY By:   KA Fund Advisors, LLC, as Manager By:
 

/s/ James C. Baker

  Name:   James C. Baker   Title:   Managing Director MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY By:   KA Fund Advisors, LLC, as Manager By:  

/s/ James C. Baker

  Name:   James C. Baker   Title:   Managing Director KA FIRST RESERVE, LLC By:
  KA Fund Advisors, LLC, as Manager By:  

/s/ James C. Baker

  Name:   James C. Baker   Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Tim Collins

  Name:   Tim Collins   Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS ENERGY MLP ENERGY INFRASTRUCTURE FUND By: Goldman Sachs Asset
Management, L.P., its Investment Adviser By:  

/s/ Kyri Loupis

  Name:   Kyri Loupis   Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS MLP ENERGY RENAISSANCE FUND By: Goldman Sachs Asset Management,
L.P., its Investment Adviser By:  

/s/ Kyri Loupis

  Name:   Kyri Loupis   Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS MLP INCOME OPPORTUNITIES FUND By: Goldman Sachs Asset Management,
L.P., its Investment Adviser By:  

/s/ Kyri Loupis

  Name:   Kyri Loupis   Title:   Managing Director

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

ZP ENERGY FUND, L.P. By: ZP ENERGY GP, LLC, its general partner By:  

/s/ Stuart J. Zimmer

  Name:   Stuart J. Zimmer   Title:   Managing Member

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

KENDALL PARTNERS, LLC By:  

/s/ Lawrence M. Noe

  Name:   Lawrence M. Noe   Title:   Vice President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule A – List of Purchasers and Commitment Amounts

 

Purchaser

   Purchased Units      Commitment Amount  

Oppenheimer Steelpath MLP Select 40 Fund

     1,315,790       $ 37,500,015.00   

Oppenheimer Steelpath MLP Income Fund

     1,315,789         37,499,986.50   

Goldman Sachs MLP Energy Infrastructure Fund

     1,400,441         39,912,568.50   

Goldman Sachs MLP Energy Renaissance Fund

     1,613,619         45,988,141.50   

Goldman Sachs MLP Income Opportunities Fund

     1,196,466         34,099,281.00   

Kendall Partners, LLC

     2,649,123         75,500,006.00   

ZP Energy Fund, L.P.

     364,912         10,399,992.00   

Citibank, N.A.

     3,439,182         98,016,687.00   

Citigroup Global Markets Inc.

     3,213,450         91,583,325.00   

Advisory Research MLP & Energy Income Fund

     458,273         13,060,780.50   

Advisory Research MLP & Energy Infrastructure Fund

     185,087         5,274,979.50   

Fiduciary/Claymore MLP Opportunity Fund

     254,793         7,261,600.50   

Nuveen All Cap Energy MLP Opportunities Fund

     316,441         9,018,568.50   

Nuveen Energy MLP Total Return Fund

     232,362         6,622,317.00   

Teachers’ Retirement System of Oklahoma

     307,429         8,761,726.50   

Kayne Anderson MLP Investment Company

     877,193         25,000,000.50   

Kayne Anderson Energy Total Return Fund, Inc.

     87,719         2,499,991.50   

Kayne Anderson Midstream/Energy Fund, Inc.

     87,719         2,499,991.50   

Kayne Anderson Energy Development Company

     350,877         9,999,994.50   

KA First Reserve, LLC

     877,193         25,000,000.50   

Nationwide Mutual Insurance Company

     350,877         9,999,994.50   

Massachusetts Mutual Life Insurance Company

     175,439         5,000,011.50   

Kayne Anderson MLP Fund L.P.

     175,439         5,000,011.50   

Kayne Anderson Midstream Institutional Fund, L.P.

     175,439         5,000,011.50   

MTP Energy Master Fund Ltd

     2,631,579       $ 75,000,001.50         

 

 

 

Total

     24,052,631       $ 685,499,983.50         

 

 

 

 

Schedule A to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule B – Subsidiaries of the Partnership

 

•   Sunoco Finance Corp., a Delaware corporation

 

•   Sunoco, LLC, a Delaware limited liability company

 

•   Susser Petroleum Property Company LLC, a Delaware limited liability company

 

•   Sunoco Energy Services LLC, a Texas limited liability company

 

•   Mid-Atlantic Convenience Stores, LLC, a Delaware limited liability company

 

•   Southside Oil, LLC, a Virginia limited liability company

 

•   MACS Retail LLC, a Virginia limited liability company

 

•   Aloha Petroleum, Ltd., a Hawaii corporation

 

•   Aloha Petroleum LLC, a Delaware limited liability company

 

•   Susser Petroleum Operating Company LLC, a Delaware limited liability company

 

•   Susser Holdings Corporation, a Delaware corporation

 

•   Stripes Holdings LLC, a Delaware limited liability company

 

•   Susser Holdings, L.L.C., a Delaware limited liability company

 

•   APT Management Company, LLC, a Texas limited liability company

 

•   Susser Finance Corporation, a Delaware corporation

 

•   Stripes LLC, a Texas limited liability company

 

•   Applied Petroleum Technologies, Ltd., a Texas limited partnership

 

•   Susser Company, Ltd., a Texas limited partnership

 

•   Stripes Acquisition LLC, a Texas limited liability company

 

•   Susser Petroleum Company LLC, a Texas limited liability company

 

•   SSP BevCo II LLC, a Texas limited liability company

 

•   Corpus Christi Reimco, LLC, a Texas limited liability company

 

•   C&G Investments, LLC, a Delaware limited liability company

 

Schedule B to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

•   Susser Financial Services LLC, a Delaware limited liability company

 

•   Stripes No. 1009 LLC, a Texas limited liability company

 

•   TCFS Holdings, Inc., a Texas corporation

 

•   GoPetro Transport LLC, a Texas limited liability company

 

•   SSP BevCo I LLC, a Texas limited liability company

 

•   Town & Country Food Stores, Inc., a Texas corporation

 

•   SSP Beverage, LLC, a Texas limited liability company

 

•   TND Beverage, LLC, a Texas limited liability company

 

•   Quick Stuff of Texas, Inc., a Texas corporation

 

Schedule B to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule C – List of Jurisdictions of Organization and Foreign Qualification

 

Entity

 

Jurisdiction of
Organization

 

Jurisdiction(s) of
Foreign Qualification

Sunoco LP   Delaware   Texas Sunoco GP LLC   Delaware   Texas Sunoco Finance
Corp.   Delaware   None Sunoco, LLC   Delaware   Alabama   Maryland   Oklahoma  
  Arizona   Massachusetts   Oregon     Arkansas   Michigan   Pennsylvania    
California   Minnesota   Rhode Island     Colorado   Mississippi   South
Carolina     Connecticut   Missouri   South Dakota     Florida   Montana  
Tennessee     Georgia   Nebraska   Texas     Idaho   Nevada   Utah     Illinois
  New Hampshire   Vermont     Indiana   New Jersey   Virginia     Iowa   New
Mexico   Washington     Kansas   New York   Washington, D.C.     Kentucky  
North Carolina   West Virginia     Louisiana   North Dakota   Wisconsin    
Maine   Ohio   Wyoming Susser Petroleum Operating Company LLC   Delaware    

Arkansas

Hawaii

Kansas

Louisiana

New Mexico

Oklahoma

Texas

  Susser Petroleum Property Company LLC   Delaware     Texas   Sunoco Energy
Services LLC   Texas    

Arkansas

New Mexico

Kansas

Oklahoma

  Mid-Atlantic Convenience Stores, LLC   Delaware    

Maryland

Virginia

  Southside Oil, LLC   Virginia  

Delaware

Connecticut

 

Maryland

New Jersey

 

Tennessee

West Virginia

    Georgia   New York   Vermont     Kentucky   Pennsylvania  

 

Schedule C to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

MACS Retail LLC   Virginia    

Georgia

Tennessee

New York

  Aloha Petroleum, Ltd.   Hawaii       Aloha Petroleum LLC   Delaware   Hawaii
Susser Holdings Corporation   Delaware   Texas Stripes Holdings LLC   Delaware  
    Susser Holdings, L.L.C.   Delaware       APT Management Company, LLC   Texas
    Oklahoma   Susser Finance Corporation   Delaware       Stripes LLC   Texas  
 

Oklahoma

New Mexico

  Applied Petroleum Technologies, Ltd.   Texas       Susser Company, Ltd.  
Texas       Stripes Acquisition LLC   Texas       Susser Petroleum Company LLC  
Texas    

Louisiana

New Mexico

Oklahoma

  SSP BevCo II LLC   Texas       Corpus Christi Reimco, LLC   Texas       C&G
Investments, LLC   Delaware       Susser Financial Services LLC   Texas      
Stripes No. 1009 LLC   Texas       TCFS Holdings, Inc.   Texas       GoPetro
Transport LLC   Texas       SSP Bevco I LLC   Texas       Town & Country Food
Stores, Inc.   Texas       SSP Beverage, LLC   Texas       TND Beverage, LLC  
Texas       Quick Stuff of Texas, Inc.   Texas      

 

Schedule C to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule D – Subsidiaries of Susser Holdings Corporation

 

•   Stripes Holdings LLC, a Delaware limited liability company

 

•   Susser Holdings, L.L.C., a Delaware limited liability company

 

•   APT Management Company, LLC, a Texas limited liability company

 

•   Susser Finance Corporation, a Delaware corporation

 

•   Stripes LLC, a Texas limited liability company

 

•   Applied Petroleum Technologies, Ltd., a Texas limited partnership

 

•   Susser Company, Ltd., a Texas limited partnership

 

•   Stripes Acquisition LLC, a Texas limited liability company

 

•   Susser Petroleum Company LLC, a Texas limited liability company

 

•   SSP BevCo II LLC, a Texas limited liability company

 

•   Corpus Christi Reimco, LLC, a Texas limited liability company

 

•   C&G Investments, LLC, a Delaware limited liability company

 

•   Susser Financial Services LLC, a Delaware limited liability company

 

•   Stripes No. 1009 LLC, a Texas limited liability company

 

•   TCFS Holdings, Inc., a Texas corporation

 

•   GoPetro Transport LLC, a Texas limited liability company

 

•   SSP BevCo I LLC, a Texas limited liability company

 

•   Town & Country Food Stores, Inc., a Texas corporation

 

•   SSP Beverage, LLC, a Texas limited liability company

 

•   TND Beverage, LLC, a Texas limited liability company

 

•   Quick Stuff of Texas, Inc., a Texas corporation

 

Schedule D to Common Unit Purchase Agreement